Order entered May 18, 2015




                                               In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                         No. 05-15-00592-CV
                                         No. 05-15-00597-CV
                                         No. 05-15-00594-CV
                                         No. 05-15-00596-CV
                                         No. 05-15-00595-CV

                            IN RE ELVIN OMAR VASQUEZ, Relator

                    On Appeal from the 204th Judicial District Court
                                 Dallas County, Texas
Trial Court Cause No. F10-35051-Q, F10-35055-Q, F10-35052-Q, F10-35054-Q, F10-35053-Q

                                             ORDER
                              Before Justices Lang, Fillmore and Brown

       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus. We

DENY as moot relator’s request that the Court “request copies of letters requesting rulings on

behalf of the motion to strike void court orders from the district clerk.” We ORDER relator to bear

the costs of this original proceeding.


                                                    /s/    DOUGLAS S. LANG
                                                           JUSTICE